Title: To James Madison from John S. B. Lang, 27 October 1816
From: Lang, John S. B.
To: Madison, James


        
          Sir
          Baltimore 27th. octr. 1816.
        
        It is with Regret I must address you But with the hope that you will Be So Kind as to Take into Consideration my Humble Request. I am and old Soldier who Has Served my Country more then Sixteen years and During our Last Glorious Contest have Served During the war. In the Latter

Term the Procklimation under Date of the 17th June 1814 was Published Directing all officers Non Comd. officers and Privates Should Be active and Vigilant [illegible] in the apprehention of Deserters at the Same time Specifying that a Reward Not Exceeding fifty Dollars Should Be Paid by the Commanding officer of Every Garrison Post and District for Every Deserter Delivered to them. During this time I apprehended William Rogan who Deserted from fort McHenry in the year 1811 and Enlisted again in the year 1814 and I Delivered him to Capt Charles Stansbury of the 38th Regt: who Sent him to Fort McHenry and He was Tryed by a Genl Cort Martial and Convicted and is now Serving his former Period of Enlistment out under Capt Jos. Read at annapolis. I have Capt Stansburys Cirtificate of honor and the Coppy of Genl Court Martial and have made application at the asst. accountants office and Canot obtain No Compensation. But am Told that my Claim is Not Legal. I Beg you will Be Pleased to take my Case into Consideration as I hope my Long Services will Entitle me to the Lenity of my Cheif Magestrate and my Country at Large and hope that you will Be Pleased as to order me Some Compensation. Your answer will Be Thankfully Recd. by your Humble Servant
        
          John S.B. LangLate Sergt US 38th Infy
        
      